UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20 5 49 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 1, 2016 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 001-35032 27-4107242 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 1043 E. Morehead Street, Suite 201, Charlotte, NC (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (704) 716-2134 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item – Regulation FD Disclosure. On November 1, 2016, Park Sterling Bank will host an investor conference. Jim Cherry, Chief Executive Officer, Don Truslow, Chief Financial Officer, and other members of senior management will meet with analysts and institutional investors and will provide the attached presentations. A copy of the presentations will be made available on the Company’s website (http://ParkSterlingBank.com) and are furnished as Exhibits 99.1 and 99.2 to this report. The information in these presentations are presented as of the date hereof, and the Registrant does not assume any obligation to update such information in the future. Exhibits99.1 and 99.2 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933. Item 9.01 – Financial Statements and Exhibits. Exhibit No. Exhibit Description Presentation Slides from the Park Sterling Investor Day held on November 1, 1016 4th Quarter Investor Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2016 PARK STERLING CORPORATION By: /s/ Donald K. Truslow Donald K. Truslow Chief Financial Officer 3
